DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims  are objected to because of the following informalities:  
Claim 1: - - a striking surface is disposed on [[the]]an end of the shaft; - -
Claim 1: - - a shaft operably connected to [[the]]a top of the horizontal member - - 
Claim 3: - - wherein the plurality of threaded friction retainers [[is]]are inserted through the [[external]]exterior face - -
Claim 4: - - wherein the plurality of threaded friction retainers [[is]]are disposed  on opposing side[[e]]s of the tubular collar- - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “about” in claim 5 is used by the claim to mean “within "or "with reference to,” while the accepted meaning when dealing with rotation is “around the outside.” As best understood, from figures 2 and 3, the threaded friction retainers (108) are shown passing through the wall of 102. As such, the threaded friction retainers are unable to rotate “about”, which is best understood as being around or circling the reference, since they are threadedly engaged. The threaded friction retainers would have to be removed from the wall to rotate about it, and the result would not result in tightening. The term is indefinite because the specification does not clearly redefine the term.
Further, pursuant of MPEP 2173.05 P, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). Claim 5 recites : - - wherein the plurality of threaded friction retainers is rotated about in the tubular collar to tighten the connection - -. The statement of something actively “rotated…to tighten” would be a method of use. 
For examination purposes, claim 5 will be interpreted as follows:  - - wherein the plurality of threaded friction retainers [[is]]are [[rotated]]configured to rotate [[about]]within the tubular collar to tighten the connection - - 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US Patent No. 4283827) in view of McMahon (US Patent No. 5604967).

In regards to claim 1, Abel discloses
An automobile tool, comprising: 
a tubular collar (housing 5); 
the tubular collar (housing 5) further comprises an interior face (see annotated figure 2 below), an exterior face (housing wall 6), a top side (see annotated figure 2 below), and a bottom side (see annotated figure 2 below); 

    PNG
    media_image1.png
    392
    995
    media_image1.png
    Greyscale

the tubular collar (housing 5); 
a pair of vertical supports (see at least lugs 11 and tubular members 14) disposed on the top side of the tubular collar (housing 5); 

    PNG
    media_image2.png
    392
    981
    media_image2.png
    Greyscale

a horizontal member (metal plate 23) connected to the pair of the vertical supports; 
a shaft (cylindrical metal rod 20) operably connected to [[the]]a top of the horizontal member (metal plate 23); 
a striking surface (stop nut 21) is disposed on [[the]]an end (threaded end 22) of the shaft (cylindrical metal rod 20); and 
a sliding hammer (weight 30 and projecting handles 32) slidably connected to the shaft (cylindrical metal rod 20).

    PNG
    media_image3.png
    489
    1114
    media_image3.png
    Greyscale

Abel fails to disclose “a plurality of threaded friction retainers; wherein the plurality of threaded friction retainers is operably connected to” the tubular collar. 
However, McMahon teaches a plurality of threaded friction retainers (allen head bolts 14) that are operable connected to a tubular collar (inner cylinder 12), also possessing a top side (upper surface 22), a bottom side (lower surface 24), an exterior face (cylindrical wall 26), and in an interior face (see annotated McMahon fig. 5 below).

    PNG
    media_image4.png
    469
    972
    media_image4.png
    Greyscale

Abel and McMahon are considered to be analogous to the claimed invention because they are in the same field of metal working (US Class 29) and tools and bench devices provided for connecting, disengaging or holding (CPC B25B), focused on removing a cylindrically shaped element from an apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abel to incorporate the teachings of McMahon and provide Abel with a plurality of threaded friction retainers operably connected to the tubular collar to accommodation the extraction of axels of varying diameters (column 1 line 36). As such, Abel would be adaptable to many different cars, trucks, and other vehicles, allowing the user to implement it without worrying about compatibility, saving money and time. Further, if the axle were deformed, having the adjustable plurality of threaded friction retainers would allow for affixing the axle removal tool to non-uniform axle situations.   



In regards to claim 2, Abel as modified discloses
The automobile tool of claim 1, wherein the tubular collar (housing 5) is configured to have a diameter that can be positioned over and around (column 3 lines 33-35: End wall 8 is formed with a circular-shaped central opening 9 concentric with housing wall 6; column 4 lines 51-53: The diameter of housing end wall opening 9 is complementary to the outer diameter of spindle sleeve zone 45) an end of an axle (a spleened outer end 36 of axle 35).

    PNG
    media_image5.png
    618
    899
    media_image5.png
    Greyscale



In regards to claim 3, Abel as modified discloses
The automobile tool of claim 1, wherein the plurality of threaded friction retainers (allen head bolts 14)[[is]]are inserted through the [[external]]exterior face (housing wall 6) and the interior face of the tubular collar (housing 5).

    PNG
    media_image6.png
    504
    790
    media_image6.png
    Greyscale


In regards to claim 4, Abel as modified discloses
The automobile tool of claim 1, wherein the plurality of threaded friction retainers (allen head bolts 14)[[is]]are disposed on opposing side[[d]]s (column 4 lines 33-40: The size and configuration of the bore permits the receipt of a plurality of differently sized dowels. The cylindrical side wall includes three equidistantly spaced threaded apertures 30 which extend into the central bore. The bores are spaced apart one hundred and twenty degrees from each other. Alternative embodiments of the apparatus include between two and six bores) of the tubular collar (housing 5).


    PNG
    media_image7.png
    485
    807
    media_image7.png
    Greyscale

NOTE: As the bores (30) house the allen head bolts (14), then as the bores would be equidistantly spaced, so would the allen head bolts, thus causing them to be on opposite sides of the tubular collar given configurations of 2 bores, 4 bores, and 6 bores. 

In regards to claim 5, Abel as modified discloses
The automobile tool of claim 1, wherein the plurality of threaded friction retainers (allen head bolts 14)[[is]]are [[rotated]]configured to rotate [[about]]within the tubular collar (housing 5) to tighten the connection (column 4 lines 43-63: Three allen head bolts 14 are included with the apparatus…In alternative embodiments between six and eight bolts are included. Each bolt is threaded and includes an inboard end 34 and an outboard end. The inboard end 34 of each bolt includes a point. In alternative embodiments of the apparatus the bolts have a flat inboard end. The outboard end of each bolt includes an allen head socket 36. The bolts are threadedly coupled within the threaded apertures of the inner cylinder. The allen head sockets are adapted to receive and be rotated by an allen wrench. To accomplish this the user simply places the large allen wrench into the socket and turns it in a clockwise direction...The bolts are inwardly or outwardly adjustable to permit gripping of dowels having different diameters. The equidistant positioning of the bolts enables the user to apply even pressure around a dowel to be extracted) of the tubular collar (housing 5) to the end of an axle (a spleened outer end 36 of axle 35).

In regards to claim 6, Abel as modified discloses
The automobile tool of claim 1, wherein the sliding hammer (weight 30 and projecting handles 32) slides (column 4 lines 1-5: A weight 30 having an axial bore 31 extending therethrough is slidably mounted on rod 20 and movable therealong by a pair of outwardly projecting handles 32. Sliding movement of weight 30 along rod 20 in the direction of arrows A exerts on axial force on plate 23 upon weight 30 striking stop nut 21) along the shaft (cylindrical metal rod 20) from the horizontal member (metal plate 23) to the striking surface (stop nut 21).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fornes (US Patent No. 3003230) teaches a device for pulling axles and the like rodlike elements, and in its more specific aspects it relates to such devices which are impact operated and are specifically adapted for pulling rear axles and their bearings from their mounted positions within rear axle housings of vehicles. 
	Allen (US Patent No. 2779089) teaches a puller having opposed pivoted jaws which can be adjusted for engaging and removing grease caps or the like, the device including a hammer slidably mounted on the shank of the tool, the tool being also used in installation and replacement of grease caps or the like.
	Comer (US Patent No. 3106012) teaches a tool used to pull automobile axles from their housings.
	Donaldson (US Patent No. 536609) teaches an invention for turning and trimming vehicle axles including a simple and effective centering device for adjusting the work within. 
	Berman (US Patent No. 6971149) teaches a wheel assembly removal apparatus for use in the automotive maintenance and repair industry.
	Shannon (US Patent No. 4745671) teaches an article removal apparatus having a plurality of bearing members adapted to engage the rear surface of an article to be removed from its mounting member, as well as a slide hammer is attached to the flexible belt, so that the impact of the slide of the slide hammer is transferred to the bearing members.
	Sharp (US Patent No. 0312521) teaches a device for trimming the spindles of vehicle-axles, which consists of a tubular sleeve having at its rear end a flange, through which extends a series of set-screws, the inner ends of which bear against a series of clamping-blocks, the inner sides of which are preferably made concave, so that they will readily grasp and clamp an ordinary vehicle -spindle.
	Hu (US Patent No. 7653975) teaches a clamping apparatus of a puller including a first clamping element, two second clamping elements, four pivoting elements and three adjusting rod modules.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723